Citation Nr: 1343046	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  12-14 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-connected degenerative joint disease (DJD), left knee, status-post arthroscopy, in excess of 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from June 1979 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2010 rating decision, the RO granted a temporary total evaluation as to the left knee disability based upon a period of convalescence from November 9, 2009 to December 31, 2009.  In a March 2010 notice of disagreement (NOD), the Veteran expressed disagreement with the March 2010 rating decision, requesting an extension of the assigned temporary total evaluation.  The May 2012 statement of the case (SOC) addressed the temporary total evaluation, as well as, the Veteran's claim of entitlement to an increased disability rating for the left knee disability.  The Veteran filed a substantive appeal in June 2012; however, he specifically referenced only the issue of an increased rating for the left knee disability; he did not refer to the temporary total issue.  An appeal as to the temporary total evaluation claim has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2013) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, said issue is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

The Veteran recently submitted a statement and private treatment records pertaining to his right knee.  To this end, the Board notes that the Veteran's right knee disability is currently service connected and assigned a 10 percent evaluation.  To the extent that the Veteran is asserting a claim of entitlement to an increased disability rating for the service-connected right knee disability, the Board notes that the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to an increased rating for the service-connected left knee disability.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further development.

Initially, a review of the claims file demonstrates that the Veteran was denied SSA disability benefits.  To this end, VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, these records are potentially pertinent to his pending claim and should therefore be obtained.

The Veteran was most recently afforded a VA examination in February 2010 as to his service-connected left knee disability.   In an October 2012 statement, the Veteran, through his attorney, asserted that his knee disability has significantly worsened since the February 2010 examination.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

To this end, when evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joints or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

In the report of February 2010 VA examination, the examiner provided range of motion findings as to the Veteran's left knee.  However, despite indicating that the Veteran experienced pain on movement, the examiner failed to discuss specific functional loss due to pain in his examination report.  Moreover, it does not appear from the VA examination report that the examiner performed repetition of flexion and extension motions.  Additionally, the Veteran has contended that he experiences instability (giving way) of the left knee.  The examiner did not, aside from a cursory notation, address the Veteran's knee stability.  The Board also notes that the examiner did not address the Veteran's functional loss upon flare-ups of his left knee symptomatology, which the Veteran asserts occurs once or twice per month.  See the VA examination report dated February 2010.

The Board therefore finds that a new VA examination is warranted to address the Veteran's left knee symptomatology.  See 38 C.F.R. 38 C.F.R.  4.2 (2013).  Upon remand, the examiner must appropriately address the matter of functional loss with sufficient specificity in accordance with DeLuca and adequately address the Veteran's claimed left knee instability.

Additionally, review of the record (including the Veteran's physical VA claims file as well as her Virtual VA file) reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with her claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).



Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dating from March 2010.  All such available documents must be associated with the claims file.

2. Also, procure from the SSA copies of the decision addressing the Veteran's application for SSA benefits as well as the medical records used in support of that decision.  Any records so obtained should be associated with the Veteran's VA claims file.  All efforts by the RO to obtain the Veteran's SSA records, along with any notice that the records are unavailable, should be documented in the claims file.

3. The Veteran should be afforded a VA examination in order to determine the nature and extent of his service-connected left knee disability.  The Veteran's claims folder must be made available to the examiner.  The examiner should specifically identify all current manifestations of the Veteran's left knee disability including any limitation of motion and instability.

In so doing, the examiner must identify any functional impairment including limitation of motion.  Range of motion studies should be provided including limitation of motion as a result of pain (described in terms of additional loss of motion, in degrees, resulting from pain) and functional impairment documented in degrees, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.

The examiner should also address the Veteran's reports of frequent flare-ups of left knee symptomatology.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also indicate whether the Veteran's symptoms of left knee instability and/or subluxation, if found, are best described as slight, moderate, or severe.  The examiner should also address whether the Veteran experiences frequent episodes of locking, pain, or effusion in the joint.

The examiner should also provide an opinion concerning the impact of the left knee disability on the Veteran's ability to work.

The report should be associated with the Veteran's VA claims file.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

4. Thereafter, the RO shall readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative shall be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

